Citation Nr: 0604614	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to an increased rating for dermatitis 
herpetiformis, as residuals of celiac sprue, currently 
evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 decisions by 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The April 2002 decision continued a 
rating of 10 percent for dermatitis.  The June 2003 decision 
granted service connection for irritable bowel syndrome and 
granted a noncompensable initial rating.

The issue of entitlement to an increased rating for irritable 
bowel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Dermatitis herpetiformis is not productive of constant 
exfoliation or itching, extensive lesions, marked 
disfigurement are not shown. Neither is 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas 
affected, and there is no evidence of record indicating that 
the veteran's herpes dermatitis required systemic therapy for 
a total duration of six weeks or more, but not constantly, 
during the past twelve month period.


CONCLUSION OF LAW

Dermatitis herpetiformis, as a residual of celiac sprue, is 
not more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in March 2005, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have changed during the pendency of this appeal.  The veteran 
was notified of the new schedular criteria in the January 
2003 SOC.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand of this issue to 
have the RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that the veteran first 
received treatment for a sporadic rash on his arms, back and 
legs.  A July 1954 service medical record noted a diagnosis 
of dermatitis herpetiformis.

A February 1955 rating decision granted service connection 
for dermatitis herpetiformis and assigned an initial 
noncompensable rating.  A March 1965 rating decision 
increased the disability rating to 10 percent.

The veteran filed a claim for an increased rating for his 
skin disorder in March 2001.

A March 2001 VA examination report noted that the veteran was 
prescribed Dapsone for his dermatitis and increased the dose 
for a week out of every month when symptoms recur.  On 
examination, there was an occasional 3 to 4 millimeter 
erythematous papule.  There was a 10 by 7 centimeter 
erythematous plaque in the right popliteal region that the 
veteran had been told was from "dry skin."  There was a 2 
centimeter erythematous patch on the inferomedial right leg 
posteriorly.  There were several 1 inch erythematous scaly 
areas on the left lateral thigh.  There was a 1.5 centimeter 
erythematous area inferoanterolateral to the right knee.  
There was a dark brown to black mildly papular 7 millimeter 
lesion in the left medial inguinal region.  There was a 4 
millimeter brown papule with darker spots within it in the 
left lumbar region.

A December 2001 VA treatment note indicated that the veteran 
denied any new lesions and reported that his elbows, shins 
and groin area had remained stable and fairly lesion free.  
It was noted that the veteran was taking dapsone for his skin 
disorder.  On examination there was minimal erythema on elbow 
surfaces, without evidence of any scaling or new papules.  
Tibial surfaces were well scarred and had mild scaling with 
no papules present.  The groin area posteriorly had evidence 
of erythema surrounding dry, wheel like 2 to 3 centimeter 
plaques with excoriations and crusting scattered along the 
gluteal region and upper thigh.  There were flesh colored 
verrucous lesions on the medial border of the right forearm.  
One lesion was 1 centimeter in diameter; the other was 2.5 
centimeters in diameter with additional excoriation on the 
surface.  It was noted that the lesions on the veteran's 
right forearm were diagnosed as seborrheic keratosis.

An August 2002 VA treatment note indicated that the veteran 
had not had any flare-ups of his dermatitis in a long time.  
It was noted that the veteran had lesions on his temples and 
right shoulder that were diagnosed as seborrheic keratosis.

A February 2003 VA treatment note indicated that the 
veteran's dermatitis was under control with a 95 percent 
gluten free diet and a prescription for dapsone.  No 
suspicious lesions were noted.

A December 2003 VA treatment note reported that the veteran's 
dermatitis was still under control.

A May 2005 VA treatment note stated that the veteran reported 
no problems with his dermatitis.  It was noted to be stable.

A May 2005 VA examination report noted that the veteran 
reported his symptoms were controlled with dapsone.  On 
examination there was no evidence of dermatitis 
herpetiformis, or active lesions with blisters, erythema, 
skin eruption, hyperkeratosis, or any other skin abnormality 
on his extremities, buttocks, arms or legs.  The rest of his 
skin was normal.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code Series 7800.  Where the law or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply. VAOPGCPREC 7-2003 (November 19, 2003).

Before August 30, 2002, the Schedule read as follows:

Most skin disorders are rated as eczema. With slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area a noncompensable evaluation is assigned.  A 10 
percent evaluation is appropriate where there is exfoliation, 
exudation or itching if involving an exposed surface or 
extensive area.  If there is constant exudation or itching, 
extensive lesions or marked disfigurement a 30 percent 
evaluation is assigned.  When lesions are accompanied by 
ulceration and extensive exfoliation or crusting and systemic 
or nervous manifestations, or are exceptionally repugnant, a 
50 percent evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective August 30, 2002, the applicable criteria read as 
follows:

Under the new regulations for Diagnostic Code 7806, a 
noncompensable rating is warranted if less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period.  A 10 percent rating is warranted 
if at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12- month period.  A 30 percent rating is warranted 
if 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
warranted if more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period. Or rate as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After considering the pertinent evidence, the Board finds 
that the service-connected skin disorder is not shown to be 
productive of what could accurately be characterized as 
constant exudation or itching, extensive lesions, or marked 
disfigurement, such as would meet the schedular criteria for 
a 30 percent rating under Diagnostic Code 7806, as effective 
prior to August 30, 2002.  Although clinical evidence does 
reflect evidence of some lesions, not all are attributed to 
his dermatitis.  Moreover, a review of the lesions described 
in the March 2001 VA examination report indicates that such 
lesions could not be characterized as extensive.  In 
addition, the Board notes that most of the clinical evidence 
reflects that the veteran's dermatitis is under control and 
the May 2005 VA examination report notes that the veteran 
does not currently have any active lesions.

As the condition is only clinically noted to involve small 
areas of the legs and back, it does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas of his body such as would be necessary to meet the 
criteria for the next higher rating of 30 percent under the 
revised version of Diagnostic Code 7806.  The March 2001 VA 
examination did document several lesions.  However, the size 
of the lesions described could not reasonably be interpreted 
to constitute 20 to 40 percent of the exposed area.  Again, 
as noted above, recent clinical records note that the 
veteran's dermatitis is well controlled and the May 2005 VA 
examiner indicated that there were active lesions.  In 
addition, the evidence of record does not suggest that the 
disorder has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.  Clinical records indicate that the veteran takes 
dapsone for his dermatitis.  However, this medication is not 
a corticosteroid or an immunosuppressive drug.  Therefore, 
the pattern of usage of medication noted in the record is not 
indicative of the need for systemic therapy during the past 
12-month period, which would warrant a 30 percent rating 
under the revised version of Diagnostic Code 7806. 
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for the veteran's 
skin disorder are not met under either the old or the new 
rating criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's skin disorder alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.

ORDER

Entitlement to an increased rating for dermatitis 
herpetiformis, as residuals of celiac sprue, currently 
evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that the June 2003 rating decision granted 
service connection for irritable bowel syndrom, noting that 
this disorder was interrelated with his skin disorder, which 
was found to be a residual of celiac sprue.  The June 2003 
rating decision relied on VA treatment notes that documented 
treatment for the veteran's skin disorder, which referred 
only tangentially to his gastrointestinal complaints.  The 
veteran has not to date been afforded a VA examination to 
specifically address the severity of his irritable bowel 
syndrome.  The May 2005 VA examination did report symptoms 
associated with the veteran's irritable bowel syndrome; 
however, this examination was largely a dermatological 
examination and did not report on any clinical findings 
associated with the veteran's gastrointestinal complaints.  
The Board finds that A VA examination is warranted in order 
to fairly adjudicate the veteran's claim.


Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to assessing the 
current level of disability associated 
with his irritable bowel syndrome.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


